Citation Nr: 0118174	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  01-01 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The appellant is the widow of the veteran who is reported to 
have had active service from October 1968 to March 1971.


FINDINGS OF FACT

1.  A claim for additional compensation based on the 
veteran's having a dependent wife and minor children was 
pending at the time of the veteran's death; the veteran 
claimed entitlement to such additional compensation based on 
then existing regulations.

2.  The appellant filed a timely claim for accrued benefits.

3.  Based on the evidence of record at the time of death, 
additional compensation had been paid for a period of two 
years for a veteran with a dependent spouse and child, and no 
additional benefits are payable.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits for a period 
of two years for additional compensation for a veteran with a 
dependent spouse and child, are not met.  38 U.S.C.A. § 5121 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1000 (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board of Veterans' Appeals (Board) finds 
that this matter has already been adequately developed 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified 
at 38 U.S.C.A. § 5103A) (VCAA).  There is no indication that 
there are any outstanding pertinent records or documents that 
are not already of record, and the appellant and her attorney 
have been placed on notice of all relevant laws and 
regulations.  

The Board would further note that since the law and not the 
facts are determinative as to the disposition of the issue on 
appeal, the VCAA's development provisions are arguably not 
applicable. 

In general, veterans' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).

38 C.F.R. § 3.1000(a)(1) states that except as provided in §§ 
3.1001 and 3.1008, where death occurred on or after December 
1, 1962, periodic monetary benefits (other than insurance and 
Service members' indemnity) authorized under laws 
administered by the Department of Veterans Affairs (VA), to 
which a payee was entitled at his death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death, and due and unpaid for a period not to 
exceed 2 years prior to the last date of entitlement as 
provided in § 3.500(g) will, upon the death of such person, 
be paid as follows:

(1) Upon the death of a veteran to the living person first 
listed as follows: (i) his or her spouse; (ii) his or her 
children (in equal shares); (iii) his or her dependent 
parents (in equal shares) or the surviving parent.  
Application for accrued benefits must be filed within 1 year 
after the date of death.

A claim for death pension, compensation, or dependency and 
indemnity compensation, by an apportionee, surviving spouse, 
child or parent is deemed to include claim for any accrued 
benefits.  38 U.S.C.A § 5121 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.1000 (2000).

The statute provides that "periodic monetary benefits ... to 
which an individual was entitled at the time of death under 
existing ratings or decisions, or those based on evidence in 
the file at the date of death and due ... and unpaid for a 
period not to exceed two years, shall, upon the death of 
individual be paid."  38 U.S.C.A. § 5121 (West 1991 & Supp. 
2000); see also 38 C.F.R. § 3.1000 (2000).

In order for a surviving spouse to be entitled to accrued 
benefits, the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998).

The regulations provide as follows: (4) Evidence in the file 
at date of death ... will be considered to have been met when 
there is on file at the date of the veteran's death: (i) ... 
evidence, including uncertified statements, which is 
essentially complete and of such weight as to establish 
service connection or degree of disability for disease or 
injury when substantiated by other evidence in file at date 
of death or when considered in connection with the 
identifying, verifying, or corroborative effect of the death 
certificate.  38 C.F.R. § 3.1000(d)(4)(i).

Additional compensation is payable to a veteran based on 
proof of dependency of others such as a spouse, children, 
etc.  See 38 U.S.C.A. § 5110(f) (West 1991); 38 C.F.R. § 
3.401 (2000).

At the time of the veteran's death in December 1999, there 
was a pending claim for additional VA compensation relating 
to a May 1998 rating decision's assignment of a total 
disability rating based on individual unemployability from 
November 1988.  In essence, the veteran claimed entitlement 
to increased compensation based on the regional office (RO)'s 
failure to take into account the veteran's spouse and other 
dependents in calculating past due benefits since November 
1988.  

By way of pertinent history, the file reflects that when the 
veteran was granted service connection for his right and left 
hip and was assigned his first compensable ratings in 
September 1995, in a letter dated December 1, 1995, the RO 
provided the veteran with notice that records then in the 
possession of the RO indicated the marriage to appellant, and 
birth certificates for two daughters, C. and C., and a minor 
son, J.  The veteran was requested to provide additional 
information on VA Form 21-686c and also VA Form 21-674(2), if 
any of the children were older than 18 but still in school.  
The veteran was further advised that if the RO was not in 
receipt of the requested information within one year of the 
date of this letter, additional benefits would not be paid 
for the veteran's dependents earlier than the date the RO 
received the requested information.

The Board notes, however, that in its December 1, 1995 
letter, the RO did indicate that the claims file contained 
appellant's marriage certificate and birth certificates for 
C., C. and J.  The Board also notes that in a VA Application 
for Compensation received by the RO in August 1983, the 
veteran had provided Social Security Administration (SSA) 
numbers for appellant, and daughters C. and C.  (At this 
time, J. had not yet received a SSA number.)

In a report of contact, dated in January 1996, the RO 
documented a telephone conversation with the veteran's 
attorney wherein the RO agreed to furnish additional 
dependency forms to the veteran's attorney.

Thereafter, the record reflects that in a December 6, 1996 
letter received by the RO on December 9, 1996, the veteran's 
attorney supplied a completed and signed VA Form 21-686c, 
certified abstract of the veteran's marriage to appellant, 
certified birth certificate for the veteran's minor son, and 
certified decrees of dissolution with respect to prior 
marriages of the appellant and the veteran.  This information 
was received more than one year after the RO's letter of 
December 1, 1995.

In a letter dated December 17, 1996, the RO advised the 
veteran that additional benefits would be included for the 
veteran's spouse and one child, effective from January 1, 
1997, and that these benefits would be reduced on April [redacted], 
1999 as a result of the child's 18th birthday.  The veteran 
did not file a notice of disagreement with the assignment of 
additional benefits for dependents only from January 1, 1997.

The veteran did, however, continue his appeal regarding an 
earlier effective date for a total disability rating and 
increased evaluations for his right and left hip disorders, 
and following receipt of additional medical records from the 
veteran's Social Security Administration (SSA) claims file, 
in a rating decision in May 1998, the RO granted increased 
evaluations for the veteran's right and left hip disorders, 
and established an effective date for the total disability 
rating based on individual unemployability back to November 
23, 1988.  

Following receipt of a November 1998 notice of additional 
past-due benefits payable as a result of the May 1998 rating 
decision (where additional benefits were again based on a 
dependent spouse and one child as of January 1, 1997), the 
veteran filed a December 1998 notice of disagreement, 
asserting that the November 1998 notice erred in not 
including additional compensation for spouse/dependents 
commencing December 1, 1988.  At this time, the attorney for 
the veteran further indicated that the veteran was the father 
of additional minor children as of December 1, 1988, C. and 
C.  

In a May 1999 substantive appeal, the veteran asserted that 
the November 1998 award gave rise to a new basis to claim 
additional dependents' benefits back to the effective date of 
the total disability rating of December 1, 1988.

A death certificate indicates that the veteran died on 
December [redacted], 1999.  But for reimbursement of $364 the veteran 
should have received for his minor son from for July and 
August 1999, in March 2000, the RO denied entitlement to any 
additional payment of accrued benefits on the basis that such 
benefits were limited by regulation to a period of two years 
prior to the veteran's death.

In a December 2000 notice of disagreement, the appellant's 
attorney contended that as the appeal that was pending at the 
time of the veteran's death involved the payment of 
additional benefits for dependents, the appeal belonged to 
the veteran's spouse and minor son.  In the alternative, the 
attorney maintained that the appellant and her minor son were 
at least entitled to two years of past-due benefits to which 
the veteran was entitled at the time of his death.

In a statement of the case issued in January 2001, the RO 
affirmed its denial of entitlement to any additional accrued 
benefits finding that there was no basis for any additional 
allowance for compensation based on dependency prior to 
January 1, 1997 since requested evidence was received more 
than one year after its request, that the determination that 
found entitlement to additional dependency allowance from 
January 1, 1997 was not timely appealed, that the November 
1998 decision that established entitlement to additional 
past-due benefits effective from November 1988 did not permit 
the veteran to once again request an additional dependency 
allowance prior to January 1, 1997, and that even if a 
retroactive increase could be granted, the appellant's claim 
was limited to entitlement to benefits for a two year period 
prior to the veteran's death, and the appellant sought 
additional compensation prior to that period.

In a January 2001 brief in support of the claim, the 
appellant's attorney variously asserts that entitlement to 
additional dependents' benefits following the award of total 
disability rating effective from December 1988 constituted 
the grant of a new claim which in turn permitted the 
consideration of additional compensation for the period prior 
to January 1, 1997, that dependents' benefits are intended to 
compensate the dependents and should not be deemed 
extinguished by the veteran's death, and that the appellant 
is alternatively entitled to unpaid benefits for the period 
of January 1, 1995 to January 1, 1997, as there is a 
discrepancy between 38 U.S.C.A. § 5121(a) and 38 C.F.R. 
§ 3.1000(a).  As to the last contention, the appellant's 
attorney submits that 38 U.S.C.A. § 5121(a) limits payment 
for any two year period prior to the death of the veteran, 
and not for just the two years immediately prior to the 
veteran's death as provided by 38 C.F.R. § 3.1000(a).  


II.  Analysis

Central to the Board's decision in this matter are several 
critical facts surrounding the status of the veteran's claim 
at the time of his death.  In November 1998, the RO had 
awarded a total disability rating effective from December 1, 
1988, but as to an increased allowance for dependents from 
only January 1, 1997.  While the veteran had previously 
failed to file a timely notice of disagreement as to a 
December 1996 notice which established this limitation on his 
overall benefits, he did file a December 1998 notice of 
disagreement with the November 1998 decision.  The primary 
contention proffered by the veteran in his May 1999 
substantive appeal was that the November 1998 grant of 
additional past-due benefits gave rise to an entirely new 
claim for dependents' benefits.

With the veteran's death, the Board is still confronted with 
the issue of whether the veteran was entitled to pursue 
additional dependents' benefits for his spouse and son based 
on the November 1998 award of benefits back to November 23, 
1988, and if so, whether such benefits may exceed the two 
year's worth of dependents' benefits already paid prior to 
the veteran's death. 

The Board would like to begin by responding to the 
appellant's contention that as her claim is predicated on her 
status as a dependent, the claim belongs to her as opposed to 
her deceased spouse.  Clearly, the claim of appellant and her 
son was derivative of the veteran's benefits claim and there 
was no basis then or now for appellant to invoke any 
independent status or standing to bring a claim for increased 
dependency allowance prior to or following the veteran's 
death.  Jones v. West, supra; Zevalkink v. Brown, supra.  

With respect to the contention that the appellant is entitled 
to past-due increased dependents' benefits accrued earlier 
than two years prior to the veteran's death, the Board would 
initially like to point out that it does not find that the 
appellant is precluded from such benefits as a result of any 
untimeliness on the part of the veteran regarding his 
disagreement with the January 1, 1997 effective date.  While 
the Board agrees that the RO correctly requested current 
information on the veteran's spouse/dependents status at the 
time compensable ratings were initially assigned in December 
1995, the record reveals that the RO had been in the 
possession of the relevant marital and birth certificates, in 
addition to the SSA numbers for all reported dependents 
except J., since August 1983.  Thus, with the information in 
the claims file, the Board finds that the RO was, it would 
seem, already in a position to make a specific allocation of 
spouse/dependents' benefits in December 1995.

With the retroactive grant in May 1998, the veteran arguably 
would have been entitled to additional benefits for C.C.S. 
until March [redacted], 1992, and for C.M.S. until February [redacted], 1994 
when each child became eighteen and apparently did not attend 
school after that date.  Benefits for J.C.S. would have 
continued  at least through his eighteenth birthday on April 
[redacted], 1999.  There could be no entitlement, however, for 
benefits for C.C.S. and C.M.S. for the two years before the 
veteran's death because neither then was a "child."   In 
theory (or perhaps in all likelihood), the veteran could have 
received retroactive benefits for three children for 
substantial periods after November 23, 1988, had he survived 
and continued his appeal on this issue.  That matter does not 
need to be addressed because of the clear language of the 
regulation limiting payment to benefits accruing within the 
last two years of life.  It is not disputed that all benefits 
accrued within the last two years before death have been 
paid. 

The regulation is binding upon the Board.  38 U.S.C.A. 
§ 7104(c).  Moreover, the regulation is consistent with the 
enabling statute.  Restrictions on the payment of a veteran's 
benefits after his or her death have been a part of law since 
at least the post-Civil War period.  This indicates a policy 
not to liberally construe the distribution of post-mortem 
benefits.  Such payments are not an element of the veteran's 
estate.  Congress could have chosen a longer accrual period, 
but it did not do so even though there must have been an 
awareness that pending claims of extended duration would 
exist when veterans die.  
    


ORDER

Entitlement to additional accrued benefits is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

